Citation Nr: 0727607	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO. 03-37 201	)	DATE

	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as due to the service-connected Hepatitis C 
disability via aggravation.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hematuria.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from June 1971 to June 1974; and two-and-a-half years 
subsequent service in the U.S. Army Reserve. He thereafter 
had active service in the United States Marine Corps from 
December 1976 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied the appellant's 
claims

In June 2007, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is the Veterans 
Law Judge rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107. A transcript of that 
hearing has been associated with the claims file.

The appellant's claim for service connection for hematuria 
was denied in a May 1984 rating decision; the appellant was 
notified of the denial the next month, but he did not appeal. 
That May 1984 rating decision represents the last final 
action on the merits. Glynn v. Brown, 6 Vet. App. 523 (1994). 
This rating decision also represents the last final decision 
on any basis as to the issue of service connection for 
hematuria. Evans v. Brown, 9 Vet. App. 273 (1996). Therefore, 
the hematuria issue on appeal is as listed on the title page.

The RO, in essence, did not treat the current claim for 
service connection for hematuria as one that had been 
previously denied. However, the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of such an attempt to reopen a claim. Absent 
the submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.   See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993). The Board may not then proceed to review the 
issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim. 

As the RO did not expressly analyze the hematuria issue in 
terms of the need for new and material evidence, to include 
providing notice to the veteran, the Board is required to 
initially determine whether the claimant would be prejudiced 
by the Board's considering sub-issues and arguments or 
applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO. Bernard v. Brown, 4 
Vet. App. 384 (1993). The Board finds that appellant would be 
prejudiced by the Board's consideration of such sub-issues 
and additional regulations and therefore that issue will be 
remanded for additional development as directed below.

During the June 2007 hearing, the appellant submitted 
additional evidence, without waiver of RO consideration. 
Because such evidence must be first considered by the agency 
of original jurisdiction, the matter will be remand. Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary. Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

It is unclear whether all of the appellant's available 
service medical records are in evidence - in particular, 
there are no records from his time in the Army Reserve. 
Although a claimant has the burden of submitting evidence in 
support of the claim, where that evidence is in the control 
of the Federal Government, VA is responsible for seeing that 
it is provided. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). This applies to the appellant's service medical 
records from both the United States Army and the United 
States Marine Corps, as well as his records from the United 
States Army Reserve. The Board therefore expressly directs 
the AMC/RO to verify the type and dates of service for the 
appellant for his periods of active duty, active duty for 
training and inactive duty for training from June 1974 to 
December 1976. The AMC/RO must also obtain all service 
medical records relating to the appellant's service in the 
Army Reserve.

VA is, therefore, on notice of records that may be probative 
to the claim. See Robinette v. Brown, 8 Vet. App. 69 (1995). 
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Therefore in order to fulfill the duty to assist, 
all of the relevant private and VA treatment records not 
already of record should be obtained and associated with the 
claims file.

The RO has only advised and analyzed the appellant's diabetes 
mellitus claim on the bases of direct service connection and 
presumptive service connection, without consideration of a 
theory of secondary service connection. See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim). There is no indication that the RO considered the 
appellant's contentions that his diabetes mellitus is 
causally connected to his service-connected Hepatitis C 
disability.

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation). As noted, 
the appellant has submitted medical journal evidence that 
indicates patients with Hepatitis C have a higher prevalence 
of diabetes mellitus compared to the general population. He 
contends that his diabetes was either caused by, or made 
worse by, his service-connected Hepatitis C disability. The 
RO has not yet considered these arguments. This must be 
addressed on remand.

The appellant is seeking to reopen his claim of entitlement 
to service connection for hematuria. In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information needed to reopen 
the claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant. The Court 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. (Emphasis added.) 
As the RO failed to provide the veteran with notice as to 
what was necessary to substantiate the element or elements 
required to establish service connection for said hematuria 
(the underlying claim), this case must be remanded.

The appellant has also raised an alternate theory of 
causation for his hematuria claim - that of aggravation of a 
pre-existing condition. The appellant's medical records from 
his Marine Corps service state that he has sickle cell trait 
- a genetic condition. The appellant argues that he did not 
have hematuria on entry into service and that he developed it 
in service, thus demonstrating aggravation of his sickle cell 
condition. In VAOGCPREC 3-2003, the VA's General Counsel 
determined that the presumption of soundness is rebutted only 
where clear and unmistakable evidence shows that a condition 
existed prior to service and that it was not aggravated by 
service. The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 
(2003).

The Board notes that, under Diagnostic Code 7714, 
asymptomatic sickle cell anemia, established case in 
remission, but with identifiable organ impairment warrants a 
10 percent evaluation. The associated Note states that sickle 
cell trait alone, without a history of directly attributable 
pathological findings, is not a ratable disability. Cases of 
symptomatic sickle cell trait are to be forwarded to the 
Director, Compensation and Pension Service, for consideration 
under 38 C.F.R. § 3.321(b)(1). See 38 C.F.R. § 4.117, 
Diagnostic Code 7714.

The appellant has further argued that his Hepatitis C 
disability has either caused or made worse, in the sense 
delineated in Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
his sickle cell trait with resultant hematuria. He contends 
that his impaired liver function has resulted in decreased 
blood clotting capacity and thereby resulted in hematuria. 
The RO has not yet addressed this theory of causation and 
must do so on remand.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). During 
the June 2007 hearing, the appellant reported that additional 
medical records were recently generated which were relevant 
to his claims. Because the claims are remanded, the appellant 
must identify such records, and assist VA in their retrieval 
by providing authorizations for the release of such 
information.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1. The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed. In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his diabetes mellitus 
service connection claim, including as 
secondary to the Hepatitis C disability 
by way of aggravation, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claim on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for hematuria. He should 
also be told to provide any evidence in 
his possession pertinent to that claim; 
and that evidence he alluded to during 
the June 2007 hearing which has not been 
obtained. 38 C.F.R. § 3.159 (2006).


In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for hematuria, as well as what 
evidence would substantiate his petition 
to reopen the claim. Likewise, the RO/AMC 
will advise the appellant of what 
evidence would substantiate his petition 
to reopen his claim of entitlement to 
service connection on a secondary basis 
and on an aggravation of a pre-existing 
condition basis, as well as what evidence 
would substantiate his petition to reopen 
the claim.

3. The AMC/RO should verify the dates of 
the veteran's active duty, active duty 
for training and inactive duty for 
training from June 1974 to December 1976, 
and take all appropriate steps to secure 
the service medical and personnel records 
or alternative records. The RO should 
search, at NPRC or other appropriate 
records depositories, for the veteran's 
service medical and personnel records 
generated during his service with the 
U.S. Army; the U.S. Army Reserve, and the 
U.S. Marine Corps. The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claim of service 
connection. Any evidence obtained should 
be associated with the claims file. If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

4. The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 1982, and secure all available 
relevant reports not already of record 
from those sources. To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5. All pertinent VA treatment records for 
the appellant dated from 1982 to the 
present not already of record should be 
identified and obtained. These records 
should be associated with the claims 
file.

6. The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

7. If any additional development, such as 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate an issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

8. Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's two claims. 
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including secondary service 
connection and aggravation of a pre-
existing condition, and all pertinent 
caselaw. If it is determined that new and 
material evidence has been submitted to 
reopen the hematuria claim, the AMC/RO 
should consider arranging for an 
appropriate VA medical examination. See 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334, 1353, (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination 
or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. app. 
542, 546 (1996) (Holding that unless the 
veteran has submitted new and material 
evidence warranting the reopening of his 
claim, the duty to assist does not 
attach).

9. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

